Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rule prohibiting assault on an *860inmate. Contrary to petitioner’s contention, we find that the misbehavior report, together with the evidence adduced at the hearing, including the confidential testimony, constitute substantial evidence to support the determination of guilt (see, Matter of Foster v Coughlin, 76 NY2d 964). Likewise, we reject petitioner’s challenge to the use of the confidential testimony to sustain the findings inasmuch as the record demonstrates that the Hearing Officer personally interviewed the confidential informant and sufficiently assessed the credibility and reliability of the information (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 123; Matter of Johnson v Goord, 287 AD2d 923). Moreover, conflicts in the hearing testimony, including the victim’s assertion that petitioner was not the inmate who assaulted him, presented credibility issues for resolution by the Hearing Officer (see, Matter of Tusa v Goord, 287 AD2d 907). Petitioner’s remaining contentions, including his assertion of Hearing Officer bias, have been examined and found to be lacking in merit.
Cardona, P. J., Mercure, Spain, Carpinello and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.